DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gary USPN 6,083,301.
Regarding claims 1 and 7, Gary discloses a process for conditioning a container comprising a granular material A (column 3, lines 29-32; column 5, lines 56-61) enabling the adsorption of the nitrogen contained in a feed gas stream (column 5, lines 42-44), comprising a step of injecting, into the container, a gas or a gas mixture G (column 6, lines 61-62) such that the adsorption capacity of the material A with respect to G is less than 10 Ncm.sup.3/g at 25.degree. C. and 1 atm (the argon gas is not adsorbed by the LSX zeolite; therefore, the adsorption capacity is deemed to be less than 10 or 5 Ncm.sup.3/g). Furthermore, Gary discloses a method with the same preferred structure/steps as contained in Applicant’s claims/specification (X type zeolite and argon gas); therefore, it is inherent that the adsorption capacity would be less than 10 or 5 Ncm.sup.3/g. See MPEP 2112.
In the alternative, if the adsorption capacity of Gary is not deemed to be less than 50 or 5 Ncm.sup.3/g, nevertheless, absent a proper showing of criticality or unexpected results, the type of injected gas and therefore the adsorption capacity of the injected gas is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal reconditioning (column 6, lines 61-62). MPEP 2144.05.
Regarding claim 2, Gary discloses that the container is a container intended to store the adsorbent in a manner that is impermeable to the air located outside of the container (column 2, lines 8-15: since the container is used for pressure swing adsorption, it is necessarily gas tight to outside air). 
Regarding claim 3, Gary discloses that the container is an adsorber (column 6, lines 61-62). 
Regarding claim 4, Gary discloses that the adsorber is an adsorber of V(P)SA O2 type (column 2, lines 8-25). 
Regarding claim 5, Gary discloses that the process comprises, after the injection step, a step of pressurizing the inside of the adsorber to a pressure of between 1.05 bar and 3 bar (column 2, lines 55-57: since the process of Gary is a cyclic pressure swing process, the pressurizing does occur after the injection step). 
Regarding claim 6, Gary discloses that the injection step consists of a flushing of the gas G through the granular material A (column 6, lines 61-62). 
Regarding claim 8, Gary discloses that the granular material A is selected from zeolites of A and X structures exchanged at least partially with one or more elements selected from lithium, calcium, sodium, potassium, zinc or silver (column 2, lines 30-39). 
Regarding claim 9, Gary discloses that the gas G is selected from argon, oxygen and helium (column 6, lines 61-62). 

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. Applicant argues that claim 1 requires two separate and distinct stream. The Examiner disagrees. The limitation “A process for…enabling the adsorption of nitrogen contained in a feed gas stream” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned.  In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02. The claim never actively claims that nitrogen is being adsorbed after the conditioning/injecting step. 
Furthermore, even if two separate stream were required, Applicant is incorrect that column 6, lines 61-62 and column 5, lines 42-44 describe the same gas. Column 6, lines 51-61, which describes regenerating the adsorber, demonstrates that step d, which is relied upon to reject the claimed injecting step, is different from the purification step described in column 5, lines 42-44.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776